DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

2.	The terminal disclaimer filed on January 07, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers:
	US 10674256 B2
	US 10051363 B2
 and  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment

3.	The Amendment filed January 07, 2022  has been entered.  Claims 4, 7, 12, 20, and 21 have been cancelled.  Claims 1, 8-9, 17, and 22-23 have been amended.  Claims 24-25 have been added.  Claims 1-3, 5-6, 8-11, 13-19, and 22-25 are pending in the application.   Applicant’s amendment to the claims have overcome the objections and Applicant’s filed Terminal Disclaimer has overcome the Double Patenting rejections, previously set forth in the Final Office Action mailed November 15, 2021.

Allowable Subject Matter

4.	Claims 1-3, 5-6, 8-11, 13-19, and 22-25 are allowed.

The following is an examiner's statement of reasons for allowance: 

	Regarding independent claim 1, the prior art of record fails to teach or suggest a camera comprising: 
		a compressible spacer, wherein the compressible spacer is a circular structure with an inner radius and an outer radius, and wherein the compressible spacer is coupled directly to the second surface of the circuit board via an adhesive; and 
		a waterproof membrane disposed between the housing and the compressible spacer, wherein the compressible spacer is configured to allow the waterproof membrane to compensate for pressure differentials on opposing front and back sides by compressing and decompressing; 
		wherein the compressible spacer has an original width between the front side and the back side; and 
		wherein the compressible spacer is configured to be compressed by a compressive force so that the original width between the front side and the back side is reduced by the compressive force, 
	in combination with other limitations, as specified in the independent claim 1.

Claims 2-3, 5-6, 8, and 24 are allowed by virtue of their dependency from claim 1.   

	Regarding independent claim 9, the prior art of record fails to teach or suggest a microphone assembly comprising: 
		a compressible spacer, wherein the compressible spacer is a circular structure with an inner radius and an outer radius, and wherein the compressible spacer is coupled directly to the second surface of the circuit board via an adhesive; and 
		a waterproof membrane disposed between the port and the compressible spacer; 
		wherein the compressible spacer is configured to allow the waterproof membrane to compensate for pressure differentials on opposing front and back sides by compressing and decompressing; 
		wherein the compressible spacer has an original distance between the front side and the back side; and 
		wherein the compressible spacer is configured to be compressed by a compressive force so that the original distance between the front side and the back side is reduced by the compressive force,
	in combination with other limitations, as specified in the independent claim 9.

	Claims 10-11, 13-16, and 22 are allowed by virtue of their dependency from claim 9.
	
claim 17, the prior art of record fails to teach or suggest a microphone assembly comprising: 
		a compressible spacer, wherein the compressible spacer is a circular structure with an inner radius and an outer radius, and wherein the compressible spacer is coupled directly to the second surface of the circuit board via an adhesive; 
		a waterproof membrane, and
		a support structure disposed between the waterproof membrane and the compressible spacer
		wherein the compressible spacer is configured to allow the waterproof membrane to compensate for pressure differentials on opposing front and back sides by compressing and decompressing; 
		wherein the compressible spacer has a thickness between the front side and the back side; and 
		wherein the compressible spacer is configured to be compressed by a compressive force so that the thickness between the front side and the back side is reduced by the compressive force,
	in combination with other limitations, as specified in the independent claim 17.

	Claims 18-19, 23, and 25 are allowed by virtue of their dependency from claim 17.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532.  The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654